17‐356‐cr 
U.S. v. Lombardi 
                                      
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of March, two thousand eighteen. 
                     
PRESENT:  GUIDO CALABRESI,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                    
                                         v.                                         17‐356‐cr 
                                                                                     
PETER LOMBARDI,                                                                      
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 BRADLEY T. KING, Assistant United States 
                                                              Attorney (Amy Busa, Assistant United States 
                                                              Attorney, on the brief), for Richard P. 
                                                              Donoghue, United States Attorney for the 
                                                              Eastern District of New York, Brooklyn, New 
                                                              York.  
                                                                                           

FOR DEFENDANT‐APPELLANT:                 YUANCHUNG LEE, Federal Defenders of 
                                         New York, New York, New York.  
 
             Appeal from the United States District Court for the Eastern District of 

New York (Hurley, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the case is REMANDED for further proceedings.  

             Defendant‐appellant Peter Lombardi appeals from the district courtʹs 

January 31, 2017 judgment, entered upon his guilty plea, convicting him of possessing 

child pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and sentencing him 

principally to 36 monthsʹ imprisonment and seven years of supervised release.  

Lombardi challenges four conditions of his supervised release as overly intrusive, 

including a special condition requiring him to notify future employers that he was 

convicted of a computer‐related offense.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

             On June 29, 2016, Lombardi, then an automotive mechanic, pleaded guilty 

to a violation of 18 U.S.C. § 2252(a)(4)(B) for possessing thousands of images and videos 

of child pornography on his laptop and external hard drive.  Lombardi was a first‐time 

offender with no history of criminal conduct.  While released on bail, Lombardi 

searched for legal teen pornography on his laptop, violating a condition that barred him 

from using a computer or accessing the Internet except for employment purposes.  In 

November 2016, as a result of that violation, he was remanded into custody.    

                                           ‐ 2 ‐ 
 
                                                                                             

                On January 27, 2017, the district court sentenced Lombardi to 36 monthsʹ 

imprisonment.  During sentencing, the court expressly accepted the assertion that 

Lombardi did not present a risk of harming children or engaging in further criminal 

conduct, but recognized it was ʺnot clairvoyantʺ as to whether Lombardi would view 

child pornography in the future.  App. 139.   

                As part of the terms of Lombardiʹs supervised release, the court imposed 

all nine special conditions recommended by Probation.  As relevant to this appeal, 

Special Condition 6 requires Lombardi to ʺnotify his employer of his computer related 

offense if his job requires computer access with Internet capability.ʺ  App. 157.  

Lombardiʹs counsel objected to this condition as overly burdensome, explaining that the 

requirement ʺwould prohibit him from working, as employers are not forgiving, if he 

says it is a computer‐related offense.ʺ  App. 146.  The district court, however, agreed 

with Probation that Probation should be empowered to monitor any computer 

accessible to Lombardi to ascertain his compliance with the supervised release 

conditions.  

                Special Condition 2 requires that Lombardi ʺnot associate with any 

child(ren) under the age [of] 18, unless a responsible adult is present and he has prior 

approval from the Probation Department.ʺ  App. 157.  Standard Condition 6 requires 

Lombardi to ʺallow the probation officer to visit [him] at any time at [his] home or 

elsewhere.ʺ  App. 156.  Under Standard Condition 12, ʺ[if] the probation officer 



                                            ‐ 3 ‐ 
 
                                                                                                  

determines that [Lombardi] pose[s] a risk to another person (including an organization), 

the probation officer may require [Lombardi] to notify the person about the risk.ʺ  App. 

156.  Lombardi did not object to Special Condition 2 or either of the standard conditions 

at sentencing.   

               Judgment was entered on January 31, 2017.  This appeal followed.   

                We review the imposition of conditions of supervised release for abuse of 

discretion.  United States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010).  We review legal issues 

arising from the imposition of such conditions de novo, and every error of law 

constitutes an abuse of discretion.  Id.  When a defendant fails to object to a condition, 

we typically review for plain error, but we may ʺrelax the otherwise rigorous standards 

of plain error reviewʺ under certain circumstances, such as where a defendant lacked 

prior notice of the challenged condition.  United States v. Sofsky, 287 F.3d 122, 125 (2d 

Cir. 2002). 

               A district court may impose a condition of supervised release ʺthat is 

ʹreasonably relatedʹ to several of the statutory factors governing the selection of 

sentences, ʹinvolves no greater deprivation of liberty than is reasonably necessaryʹ for 

several statutory purposes of sentencing, and is consistent with Sentencing Commission 

policy statements.ʺ  Id. at 126 (quoting 18 U.S.C. § 3583(d)).  Among the relevant 

statutory factors are ʺthe nature and circumstances of the offense and the history and 

characteristics of the defendant,ʺ the need ʺto afford adequate deterrence to criminal 



                                             ‐ 4 ‐ 
 
                                                                                                      

conduct,ʺ and the need ʺto protect the public from further crimes of the defendant.ʺ  18 

U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C); see also United States v. Gill, 523 F.3d 107, 109 (2d 

Cir. 2008) (per curiam).  ʺWhile district courts have broad discretion to tailor conditions 

of supervised release, that discretion is not unfettered,ʺ and we will ʺcarefully scrutinize 

conditions that may be excessively harsh or inexplicably punitive.ʺ  United States v. 

Jenkins, 854 F.3d 181, 188 (2d Cir. 2017) (citations omitted).   

               A district court may impose an occupational restriction, including an 

employer notification condition, ʺonly if it determines that: (1) a reasonably direct 

relationship existed between the defendantʹs occupation . . . and the conduct relevant to 

the offense of conviction; and (2) imposition of such a restriction is reasonably necessary 

to protect the public because there is reason to believe that, absent such restriction, the 

defendant will continue to engage in unlawful conduct similar to that for which the 

defendant was convicted.ʺ  U.S.S.G. § 5F1.5(a); see United States v. Peterson, 248 F.3d 79, 

83, 85‐86 (2d Cir. 2001) (per curiam).  Both requirements must be satisfied: even where 

there is an ʺobviousʺ relationship between the restriction and the defendantʹs 

occupation, a ʺcourt is not to imposeʺ the restriction ʺunless it findsʺ the second 

requirement is satisfied as well.  United States v. Doe, 79 F.3d 1309, 1322‐23 (2d Cir. 1996). 

               In Jenkins, which we decided after the sentencing in this case, we struck 

two special conditions similar to Special Conditions 6 and 2.   




                                               ‐ 5 ‐ 
 
                                                                                                 

              First, we struck a special condition requiring that the defendant ʺnotify his 

prospective employer of the nature of his conviction and the fact that his conviction was 

facilitated by the use of a computerʺ if his employment involved a computer because 

the relationship between the restriction and his offense was not ʺreadily apparent.ʺ  

Jenkins, 854 F.3d at 181, 187, 195.  In the instant case, the ʺreasonably direct relationship,ʺ 

Peterson, 248 F.3d at 83 (quoting U.S.S.G. § 5F1.5(a)), between Lombardiʹs occupation as 

an automotive mechanic and his child pornography offense is also not ʺreadily 

apparent,ʺ Jenkins, 854 F. 3d at 195.  As far as we can discern, the only connection is that 

Lombardi used a computer to commit his offense, and he is likely to need to use a 

computer in his work as an automotive mechanic.  Lombardi did not, however, use a 

work computer to commit his crime nor, indeed, was his crime connected in any way to 

his occupation.  Cf. Peterson, 248 F.3d at 83 (ʺAlthough a defendant might use the 

telephone to commit fraud, this would not justify a condition of probation that includes 

an absolute bar on the use of telephones.ʺ).  Nor does the record establish that Lombardi 

ʺwill continue to engage in unlawful conduct similar to that for which [he] was 

convicted.ʺ  Id. (quoting U.S.S.G. § 5F1.5(a)).  To the contrary, the district court did not 

think that Lombardi ʺrepresents a risk to society in the sense that heʹs likely to engage in 

further criminal conduct.ʺ  App. 139.  And the conduct that led to Lombardiʹs bail 

violation, while perhaps objectionable, was not in itself unlawful.   




                                             ‐ 6 ‐ 
 
                                                                                               

              Second, in Jenkins we struck a special condition barring the defendant 

from ʺany direct contact with a person under the age of 18 unless it is supervised by a 

person approved of by the probation officer,ʺ 854 F.3d at 186, noting that it would 

ʺapply with full force to all routine family interaction ‐‐ for example, Thanksgiving 

dinners or seders or christenings,ʺ id. at 194.  Again, in the instant case, there is no 

evidence that Lombardi poses a risk of harm to minors.  Indeed, the district court 

accepted that Lombardi ‐‐ a first‐time offender ‐‐ had not harmed children and did not 

pose a risk of harming children or others.   

              We therefore remand to the district court to reconsider Special Conditions 

6 and 2 in light of our decision in Jenkins.  The district court may invite the parties to 

further develop the record to support or oppose the imposition of Special Conditions 6 

and 2, and keep, modify, or drop the conditions.  See United States v. Brown, 402 F.3d 

133, 139 (2d Cir. 2005).  Moreover, while we do not believe that Lombardi has shown 

plain error with respect to the district courtʹs imposition of Standard Conditions 6 and 

12, as the case is being remanded in any event, the district court may choose to revisit 

them.  

              Accordingly, we REMAND for further proceedings consistent with this 

order.  

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 7 ‐